JUDGMENT
THIS CAUSE having been commenced at the instance of the United States of America, against the above-named Respondent, for the purpose of ascertaining the sum to be paid by the said Government in respect of the interest of *100said Respondent in the leasehold messuage and premises hereinafter described, said property being required for PUBLIC USES; AND the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance No. 20-1900, to regulate the acquisition of land by the Government of the United States, for PUBLIC USES, having given due and proper notice to the Respondent herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the parties hereto did mutually agree upon the consideration hereinafter stated to be paid by the said Government; AND the Registrar did, on the 28th day of MAY, 1903, report to this Court, which said Report is now on file, recommending the Government be declared the proprietor of said leasehold messuage, together with all buildings and improvements now standing and being thereon, upon payment of the sum of Eight Hundred and Seventy-three Dollars ($873) U.S. Gold Coin, and costs, and upon the condition that the said William Groves be permitted to remain on the said land for six months after the first day of June, 1903, IT IS NOW, THEREFORE, ORDERED AND ADJUDGED as follows: to wit:—
1. That the Government of the United States of America shall pay to the Respondent, William Groves, the sum of Eight Hundred and Seventy-three Dollars ($873), and shall pay Attorney costs Ten Dollars and Fifty Cents ($10.50), Registrar’s fees Fifteen Dollars ($15), High Court costs Twelve Dollars and Fifty Cents ($12.50), and Recording charges Seven Dollars and Fifty Cents ($7.50), said sum making a total of $918.50 (Nine Hundred and Eighteen Dollars and Fifty Cents).
2. That in consideration of the payment of the said sum of Nine Hundred and Eighteen Dollars and Fifty Cents ($918.50) as aforesaid, the Government of the United States of America be and the same is héreby *101declared the PROPRIETOR of ALL that the interest of the said William Groves for the residue of the term therein granted in the leasehold messuage situate in Fagatogo and being part of the land known as “MILO-MILO”, said lease being recorded in Volume 1, folios 39 to 45 inclusive, of the Register of Native Leases of the Land Records of the United States Naval Station, Tutuila (the fee simple of the land therein described having been acquired subject to the terms of said lease by the Government from the lessor therein on the 22nd day of December, 1902, under condemnation proceedings had in this Court, and judgment rendered on the 10th day of December, 1902), together with all buildings and improvements now standing and being thereon.
3. The said William Groves shall be entitled to remain on said land until the 1st day of December, 1903.
4. The Registrar of Titles is hereby directed to draw up a surrender of said lease in favor of the said Government.
GIVEN under the HAND and SEAL of the COURT on this 30th day of June, 1903.